Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 1, 3, 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to certain methods of organizing human activities without significantly more. The claim(s) recite(s) managing and monitoring self-administration of medication including receiving patient input to generate a medication routine and dosage regimen. These functions manage the personal behavior of a patient self administering a medication and therefore falls within the category of certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the only other elements, a computer implemented graphical user interface and a computer performing data lookup functions in a memory, is generically recited and merely amounts to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory, explain that these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). The dependent claims are directed to the abstract idea and do not recite any features that can be considered significantly more or integrated into a practical application for the same reasons as the independent claim. Claims 1-8 are further rejected as claim 1 contains a human organism, “a healthcare provider, family, loved one (stakeholders) dynamically interacting with said user patient” which is claimed as part of a computer system.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4 and 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A computer implemented system and method, comprising a computer having computer readable media encoded with a computer program…” A method could not comprise computer hardware, it would comprise steps, similarly the claim recites steps performed by “the system” which are not directed to hardware. This is unclear. For the purpose of examination, Examiner interprets the claim to be a system claim where the processor is programed to perform the elements that are recited as steps. Dependent claims 3, 5-8, refer only to the method of claim, this is additionally unclear to which elements it refers. Examiner interprets these steps as being further limitations on the steps programed into the processor of the system.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims are dependent upon only the method of claim 1 and not the system elements. Applicant may cancel 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2004/0243445 to Keene.
As to claim 1, Keene discloses a computer-implemented system and method comprising a computer having computer readable media encoded with a computer program and computer executable instructions for managing and monitoring a safe and accurate self-administration of medication by a user patient, said system and method comprising:
	Said computer having a graphical user interface (Keene [0016] and [0095])
	Said user patient creating a user profile via said GUI of said computer following said computer executable instructions (Keene [0049] where participant may enter data via computer 204 and the user of 204 may be a patient [0041], [0052]);
said user patient entering an age, gender, weight and a plurality of parameters relating to said user patient’s health including existing medical conditions, medical health Keene [0052]-[0057]);
generating a daily medication routine for said user patient by mapping said received input with a pre-stored set of information and intake instructions for one or more of said medications in a database (Keene [0058]-[0060]) ; 
generating a customized medication routine for said user patient by having said user patient accurately identify said medications from a plurality of visual icons and images presented to said user patient over a graphical user interface (GUI) (Keene [0058]-[0060]);
wherein said visual icons and images of said medications are generated by receiving an input from said user patient on a plurality of said medications prescribed, and mapping said input with a pre-stored set of images in said database (Keene [0058]-[0060]);
generating a safe dosage regimen of medications for said user patient by-mapping said received input of said medications with a plurality of prestored set of safety parameters to run a safe dosage check (Keene [0058]-[0060]); 
applying safety conflict checks on said received input of said medications by mapping said received input of said medications with a plurality- of prestored set of conflict checks in said database (Keene [0081]);
Keene [0061] Examiner notes that “to enable said user patient to safely and accurately self-administer said medications prescribed for said user patient in said customized medication regimen generated by said system” is an intended use of the interface and cannot patentably distinguish the claim from the prior art); an
a healthcare provider, family, loved one (stakeholders) dynamically interacting with said user patient based on a determined medication routine for said user patient in response to said received input and dynamically interacting with a patient through a chat and community participation feature of said system (Keene [0046] and [0061]).  The broadest reasonable interpretation of the elements of stakeholder and the ascribed functions include the intended use of the system by the stakeholder. These functions therefore do not patentably distinguish the claim from the disclosure of Keene. Additionally, the intended use of the chat and community participation features do not patentably distinguish the claim from the disclosure of Keene.

As to claim 3, see the discussion of claim 1, additionally, Keene discloses further comprising: the user patient adding the medications to their profile through a plurality of input methods like scanning the bar code of the prescribed medications into one or more smart devices, laptop, or computer, manual addition of medication information derived from one or more prescriptions (Keene [0083]-[0085]), providing access to electronic medical records by typing in the authorization into the one or more smart devices, laptop, or computer of said user patient (Keene [0048]).
As to claim 4, see the discussion of claim 1, additionally, Keene discloses wherein generating a safe dosage regimen of medications requires the input of a plurality of information like age, weight, gender, and existing medical condition of the user patient (Keene 0058]-[0060]).

As to claim 5, see the discussion of claim 1, additionally, Keene discloses the method wherein the safety conflict checks generate alerts and notifications to educate the user patient on the proper consumption of medications, side effects of the medications provided, possible conflicts or adverse interactions between the medications, certain medications having an impact on existing allergies or immunizations of the user patient and alerting the stakeholders on whether the patient is following the proper medication routine prescribed (Keene [0081]-[0083])
As to claim 6, see the discussion of claim 1, additionally, Keene discloses the method further comprising generation of metrics that helps the user patient track daily activity for a single day as well as multiple days based on the activity detected and provided as an input by the user patient and the generated metrics displayed as a histogram, line graph, pictorial representations for the user patient to view on the GUI of the user patient device (Keene fig 6A).
As to claim 7, see the discussion of claim 1, additionally, Keene discloses the method wherein generating a daily medication regimen comprises receiving one or more additional inputs from the user patient in response to one or more performed actions and dynamically updating the pre-stored set of instructions for one or more of said medications in the database (Keene [0068]-[0069]).
As to claim 8, see the discussion of claim 1, additionally, Keene discloses the method wherein the dynamic interaction of the stakeholders with the user patient comprises generating contextual parameters based on the determined medical condition and determining an action in response to the at least one input from the user patient based on the generated contextual parameters and performing the determined action (Keene [0061]).
As to claim 9, Keene discloses a system for enabling a safe and accurate self-administration of medication by a patient, said system comprising:
a graphical user interface (GUI); a web server; a database (Keene figure 2 and 3);
a control unit comprising a clinical engine, a scheduling engine comprising a schedule processor and a bucketing unit (see breakfast, lunch, dinner [0057] [0059]), a safety engine, an identification engine, a dose processor, a memory unit, a notification processing engine and an education descriptor(Keene [0052]-[0057]);
a plurality of encoded instructions stored in a non-transitory storage element, wherein said plurality of encoded instructions when implemented by a processor in said control unit configures the system to:
receive an input of said patients sleeping, waking and meal times from said schedule processor (Keene figure 6c);
receive an input from said bucketing unit for medication times (see breakfast, lunch, dinner [0057] [0059]), 
Keene [0052]-[0057]);
generate a daily medication regimen for said patient by said scheduling engine by mapping the said received input of said medications from said user patient with a pre-stored set of instructions and information on said medications (Keene [0058]-[0060]) ; 
generate a customized medication regimen by accurately identifying one or more medications from a plurality of visual icons presented to said user patient through said GUI (Keene [0058]-[0060]);
wherein said visual icons are generated by mapping the received input of said medications from said user patient with a pre-stored set of images in said database by said identification engine (Keene [0058]-[0060]);
generate a safe dosage of medications by mapping the received input of said medications from said user patient with a pre-stored set of safety-parameters and running a safe dosage check by said safety engine(Keene [0058]-[0060]);
 apply a safety conflict check on said received input of said medications by said patient by mapping said received input of said medications with a pre-stored set of conflict checks in said database by said safety engine(Keene [0081]);
notify and alert said user patient on said safety conflicts relating to said medications through a notification generated by said notification processing engine (Keene [0081]); and
Keene [0046] and [0061]).
As to claim 10, see the discussion of claim 9, additionally, Keene discloses the system wherein the determined and set daily medication regimen is displayed on the GUI of the user patient device to enable the patient to safely and accurately carry out the act of self-medication (Keene [0046] and [0061]).
As to claim 11, see the discussion of claim 9, additionally, Keene discloses the system further comprising, having the user patient add the medications through a plurality of input methods like scanning the bar code (Keene [0085]).
As to claim 12, see the discussion of claim 9, additionally, Keene discloses the system further comprising generating a safe dosage by the safety engine using a plurality of information like age, weight, gender, existing medical condition of the user patient (Keene 0058]-[0060]).
As to claim 13, see the discussion of claim 9, additionally, Keene discloses the system further comprising applying a safety check by the safety engine to generate alerts and notifications to educate the user patient on the consumption of their medications, side effects of the medications and alert the user patient as well as the stakeholders on the existing and possible conflicts or adverse interactions between the medications and with existing allergies or immunizations of the user patient (Keene [0081]-[0083])
As to claim 14, see the discussion of claim 9, additionally, Keene discloses the system further comprising generation of metrics by the notification processor engine to help the user patient track daily activity for a single day as well as multiple days based on the activity detected and Keene fig 6A).
As to claim 15, Keene discloses a method for medication compliance, adherence and management, the method comprising:
receiving a set of clinical information from a user patient (Keene [0052]);
receiving a medication regimen of said user patient as an input from said user patient (Keene [0052]-[0057]);
receiving said medication regimen information as an input image and mapping said image against a pre-stored set of images in a database; generating a safety check for identifying safe dosing for said user patient by-mapping said medication regimen information against a plurality of safety parameters stored in said database to provide a safe and accurate medication intake by said user patient (Keene [0058]-[0060]);
generating safety checks to identify conflicts and provide therapeutic duplication by mapping the medication regimen information of said user patient to the information on possible therapeutic duplications in said database; and generating an accurate and conflict-free safe self-medication regimen for said user patient (Keene [0058]-[0060]);
As to claim 16, see the discussion of claim 15, additionally, Keene discloses the method wherein the medication regimen input is through one of a bar code scan(Keene [0085]).
As to claim 17, see the discussion of claim 15, additionally, Keene discloses the method wherein receiving the medication regimen of the user patient requires an input of one or more of Keene [0058]-[0060]).
As to claim 18, see the discussion of claim 15, additionally, Keene discloses the method wherein obtaining the medication regimen information as an input image requires the user patient to provide input on shape, size and color of the medications by identifying the medications from among a plurality of visual icons from a pool of images provided from the database and presented to the user patient on their GUI (Keene [0058]-[0060]);
As to claim 19, see the discussion of claim 15, additionally, Keene discloses the method wherein generating a safety check for identifying safe dosing for the user patient requires an input of their age, weight, gender, medical conditions to determine the accurate dosage and customizing the dosage for the individual user patient based on the information provided (Keene [0058]-[0060]).
As to claim 20, see the discussion of claim 15, additionally, Keene discloses the method wherein generating a safety check to generate therapeutic duplication requires a set of potential safety checks for the medications provided as an input by the user patient with each of existing allergy, presented as information by the user patient when registering to set up their profile and daily medication routine on the system application (Keene [0058]-[0060]).
Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to the 101 rejection of the claims that claims recite additional elements other than the abstract idea including mapping particular information to corresponding entries in the database to facilitate self-administration of medications. These additional elements do not preclude the claim from containing an abstract idea as identified in the rejection. Applicant broadly asserts that these features provide a practical application of the abstract idea but do not provide any rationale for the assertion. These features merely link the conventional steps of looking up appropriate medication administration instructions to a computer environment. Applicant argues that the claim contains a computer and computer readable medium are statutory per in re Lowry. The machine or transformation test is no longer sufficient to determine patent eligibility.  Examiner relies upon current USPTO examination guidelines, and the presence of a computer and software in a claim does not make the claim necessarily eligible.
	Applicant argues that the claim does not claim human organisms. However, Applicant claims “A computer implemented system…comprising…a healthcare provider, family, loved ones…”. While Applicant may have intended to claim their interactions with the computer system, the claim inadvertently claims stakeholders as part of the system.
	Applicant argues that Keene teaches a participant who is not a patient. Keene discloses in [0041] “As shown in FIG. 2, a User1 computing system 204 is connected to a Server1206 which in turn is coupled to the Internet 202. The User1 may be a network participant or a patient.” And “the participant may receive or enter the data via their user computing system (e.g., 204). Alternatively, data can be provided or received via cell phone, palm, or other computing devices.” The functions of 204 therefore maybe performed by a patient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELIZA A LAM/Primary Examiner, Art Unit 3686